Case 1:20-cv-02866-ELH Document 47 Filed 08/17/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF MARYLAND
*
KIRK RICHARDS
*
Plaintiff,
*
V.- CIVIL NO.:. ELH-20-2866
* .
WALDEN SECURITY,
*
Defendant. *
* * * * * * *K * * * . * 2 *
MEMORANDUM AND ORDER

 

Introduction

Plaintiff Kirk Richards filed this complaint against Walden Security alleging Walden failed
to accommodate his religious beliefs and subjected him to religious discrimination, harassment,
and retaliation. Plaintiff worked for Walden as a protective security officer (“PSO”) from April
14, 2019 until June 19, 2019. The crux of his complaint was that Walden only allowed a beard of
.25 inches because a PSO may have to wear a respirator in the event of an emergency. Richards, a
Hebrew Israelite practices his faith by wearing a beard longer than allowed by Walden. Richards
worked at the Social Security Administration in Woodlawn Maryland.

This matter was referred to me for all discovery and related scheduling on April 9, 2021.
ECF 34. The current dispute between the parties resulted in a motion for a protective order from
Defendant, seeking to limit the areas of inquiry of Walden’s corporate designee under Fed. R. Civ.
P. 30(b)(6). Defendant filed its motion by letter. ECF 43, Plaintiff has responded by letter. ECF

45, The matter is fully briefed and there is no need for a hearing, Loc.R. 105.6 (D.Md.2018).. For

 
Case 1:20-cv-02866-ELH Document 47 Filed 08/17/21 Page 2 of 6

the reasons set forth below, the Motion for Protective Order is GRANTED in part and DENIED
in part.
Analysis
While the facts are quite different, this Court previously ruled on a similar motion to limit
the areas of inquiry of a Rule 30(b)(6) designee. Fish v. Air & Liquid Systems Corporation, et al.,
No. GLR-16-496, 2017 WL 697663 (D. Md. Feb. 21. 2017). |
Federal Rule 26(b) provides general provisions regarding the scope of discovery:
Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
party's claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties'
relative access to relevant information, the parties' resources, the importance of the
discovery. in resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit. Information within this scope of discovery need not
be admissible in evidence to be discoverable.
Fed. R. Civ. P. 26(b)(1) .
Discovery rules are to be accorded broad and liberal construction. Herbert v. Lando, 441
U.S. 153, 177 (1979); Hickman v. Taylor, 329 U.S. 495, 507 (1947). Nevertheless, a court may
“issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue
burden or expense ....” Fed. R. Civ. P. 26(c)(1). Protective orders pursuant to Rule 26(c) “should
be sparingly used and cautiously granted.” Medlin v. Andrew, 113 F.R.D, 650, 652
(M.D.N.C.1987). “Normally, in determining good cause, a court will balance the interest of a party
in obtaining the information versus the interest of his opponent in keeping the information
confidential or in not requiring its production.” UAJ Tech.; Inc. v. Valutech, Inc., 122 F.R.D. 188,
191 (M.D.N.C.1988) (citation omitted).
The party moving for a protective order bears the burden of establishing good cause. Webb

v. Green Tree Servicing, LLC, 283 F.R.D. 276, 278 (D.Md.2012). The proponent may not rely on

stereotyped or conclusory statements... but must present a particular and specific demonstration

2
Case 1:20-cv-02866-ELH . Document 47 Filed 08/17/21 Page 3 of 6 ©

of fact as to why a protective order should issue. Jd. Good cause exists where the information
sought in discovery is not relevant to any issue in the case.

The Court is guided by Fed. R. Civ. P. 26(b)(1) and Appendix A, Guideline 1 of the Local
Rules, “to facilitate the just, speedy and inexpensive conduct of discovery, in light of what is
relevant to any party’s claim or defense; proportional to what is at issue in a case and not
excessively burdensome or expensive compared to the likely benefit of obtaining the discovery
being sought.” Local Rules, Appendix A, Guideline 1.

Central to resolving any discovery dispute is determining whether the information sought
is within the permissible scope of discovery, as stated in Fed.R.Civ.P. 26(b)(1). Lynn v. Monarch
Recovery Management, Inc., 285 F.R.D. 350, 355 (D.Md.2012). Federal Rule of Civil Procedure
26(b)(2)(C) “cautions that all permissible discovery must be measured against the yardstick of
proportionality.” Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 523 (D.Md.2010).
Under that rule, the court, acting sua sponte or at a party's request, “must limit the frequency or
extent of discovery” if: (i) “the discovery sought is unreasonably cumulative or duplicative, or can
be obtained from some other source that is more convenient, less burdensome, or less expensive”;
(ii) “the party seeking discovery has had ample opportunity to obtain the information by discovery
in the action”; or (iii) “the burden or expense of the proposed discovery outweighs its likely benefit,
considering the needs of the case, the amount in controversy, the parties' resources, the importance
of the issues at stake in the action, and the importance of the discovery in resolving the issues.”
Fed.R.Civ.P. 26(b)(2)(C\i) (iii).

Defendant Walden’s Motion for a Protective Order

Under the Federal Rules, a party may depose a “public or private corporation, a partnership,

an association, a governmental agency, or other entity[.]’ Fed. R. Civ.. P. 30(b)(6).
 

Case 1:20-cv-02866-ELH Document 47 Filed 08/17/21 Page 4 of 6

The deposition notice served on an entity “must describe with reasonable particularity the matters
for examination.” Jd. The named organization must then designate someone to testify on its behalf
“about information known or reasonably available to the organization” on the listed topics. Jd.

To meet Rule 30’s reasonable particularity requirement, a topic must place the named
organization “on adequate notice as to the area of inquiry so as to sufficiently assist in identifying
the proper deponent.” Lightfoot v. Georgia-Pac. Wood Prod. LLC, No. 7:16-CV-244-FL, 2017
WL 9440364, at *3 (E.D.N.C, May 1, 2017). In addition, the topics may not be overbroad or lack .
limitations on time or geographic scope. Young v. United Parcel Serv. of Am., Inc., No. DKC-08—
2586, 2010 WL 1346423, at *9 (D. Md. Mar. 30, 2010).

The proposed deposition topics must be “relevant to any party's claim or defense and
proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1)}. Courts may limit the scope of a
30(b)(6) deposition if “the discovery sought is unreasonably cumulative or duplicative, or can be
obtained from some other source that is more convenient, less burdensome, or less expensive”;
“the party seeking discovery has had ample opportunity to obtain the information by discovery in
the action”; or “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R.
Civ. P. 26(b)(2)(C)@Hili). |

It is the organization's responsibility to adequately prepare its designee. See Marker v.
Union Fid. Life Ins. Co., 125 F.R.D. 121, 126 (M.D.N.C. 1989) (a corporation “must not only
produce such number of persons as will satisfy the request, but more importantly, prepare them so
that they may give complete, knowledgeable[,] and binding answers on behalf of the corporation”).

A corporate designee “must not only testify about facts within the corporation's
knowledge, but also its subjective beliefs and opinions” and “provide [the corporation's]

interpretation of documents and events.” United States y. Taylor, 166 F.R.D. 356, 361

 
Case 1:20-cv-02866-ELH Document 47 Filed 08/17/21 Page 5 of 6

(M.D.N.C.), aff'd, 166 F.R.D. 367 (M.D.N.C. 1996). The corporation must make “a conscientious,
good-faith effort to designate knowledgeable persons for Rule 30(b)(6) depositions and to prepare
them to fully and unevasively answer questions about the designated subject matter.” Wilson Land

Corp. v. Smith Barney, Inc., 2001 WL 1745241, at *4 (E.D.N.C. Aug. 20, 2001) (quotation

oe

_ omitted). This preparation includes having deponents “ ‘review prior fact witness deposition

testimony as well as documents and deposition exhibits.’ ” 7d: at *5 (quoting Taylor, 166 F.R.D.
at 361). And “[e]ven if [a] defendant in good faith thought that the [witness] would satisfy
the deposition notice, it ha[s] a duty to substitute another person once the deficiency of its Rule
30(b)(6) designation [becomes] apparent during the course of the deposition.” Marker, 125 F.R.D.
at 126. See Power Home Solar LLC vy. Sigora Solar, LLC, No. 3:20-CV-00042, 2021 WL 2587954,
at *12 (W.D.V.A. June 24, 2021); Loboa v. Women's Health Alliance, P.A., No. 5:18-CV-00329,

(2020 WL 889739 (E.D.N.C. Feb. 24, 2020).

The Areas of Inquiry
Areas of Inquiry for topics 1-2, 53 and 58-64:

Defendant alleges that in general, these topics are overbroad and unduly burdensome °
because they ask the designee to testify about Walden’s entire answer to the Amended Complaint
and affirmative defenses as well as the entire document production. The Court agrees with
Defendant that this general request for a complete analysis lacks particularity and would require
Defendant to prepare a 1 witness case for the designee. The motion for a protective order is
GRANTED as to topics 1-2, 53 and DENIED as to topics 58-64. Plaintiff is instructed to provide
a notice that describes with reasonable particularity the issues to be addressed in topics 1-2 and 53
at deposition. Defendant’s designee shall-be prepared to answer questions regarding the document
production by Walden, topics 58-64,

Areas of Inquiry for topics 4-5, 24-29, 33-34, 45-52 and 57.

Walden alleges these topics also are overly broad, unduly burdensome and would require
the designee to memorize swaths of information in order to testify in so far as they seek “all” or
“any” information.

With respect to 4-5, the Court DENIES the motion. The language is particularized to the
complaint and limited to the facts requested. With respect to 24-29 and 33 the Court GRANTS
the motion. The language is generalized and the Court ORDERS Plaintiff to limit its requests to

 

 
Case 1:20-cv-02866-ELH Document 47 Filed 08/17/21 Page 6 of 6

incidents and information regarding Walden’s contract with the Social Security Administration.
The motion as to topics 34, 45-52 and 57 is DENIED. Defendant has failed to provide sufficient
support for a protective order.

Areas of Inquiry for topics 9-10, 20-21, 30-31 and 42.

Walden objects to these topics alleging they are overbroad in geographic and contractual
scope because they seek a response on behalf of all Federal Services Division contracts. The
motion as to topics 9-10 is GRANTED. Plaintiff is to submit areas of inquiry limiting the inquiry
to the Walden contract with SSA. The motion as to 20-21, 30-3land 42 is DENIED. Defendant
has failed to meet his burden for a protective order as to topics 20-21, 30-31 and 42.

Areas of Inquiry for topics 32, 55 and 56.

Defendant Walden argued that the information requested of the designee in these topics
has already been requested and obtained through other methods of discovery. A party is not
precluded from asking questions about information previously requested by other means of
discovery. As stated above, the 30(b)(6) witness is speaking for the corporation. It is not
inconceivable that the corporation may make statements different from other fact witnesses. There
is no evidence presented that indicates the discovery requested of the designee is unreasonably
cumulative or duplicative even if obtained by other sources.

Conclusion

For the reasons stated above, Defendant Walden’s Motion for a Protective Order (ECF 43)

is hereby Granted in Part and Denied in Part consistent with this Memorandum and Order. Where

indicated, the Court has invited Plaintiff to submit new AOI consistent with this Court’s

Memorandum and Order.

(2? et 204

Date

   

A. David Copperthite
United States Magistrate Judge
